Citation Nr: 1609537	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to pancreatitis and dumping syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the Veteran's appeal with instruction to request the Veteran identify any relevant private treatment records, to provide documentations of the medical credentials of the Veteran's VA treating surgeon, and to provide the Veteran with a VA examination by a specialist.  As discussed in more detail below, the RO attempted to fully comply with these instructions.  The Veteran, however, declined to attend his scheduled VA examination.  The Board is therefore satisfied that the instructions in its remand of July 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's pancreatitis or dumping syndrome was not proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor by an event not reasonably foreseeable.

2.  An acquired psychiatric disability is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).
2.  The criteria for service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to pancreatitis and dumping syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2007 and October 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from the Social Security Administration.  

With respect to his 38 U.S.C.A. § 1151 claim, the Veteran was provided a VA examination in September 2007 with subsequent opinion reports in December 2007 and January 2014.  The Board found these examinations inadequate and remanded for a new examination.  As discussed below, the Board finds that adequate attempts were made to provide the Veteran with an appropriate examination, but the Veteran refused an examination with the nearest available specialist.  The Board therefore finds that VA has fulfilled its duty to assist, as the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to his depression claim, the Veteran was provided a VA mental health examination in September 2007.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Pancreatitis and Dumping Syndrome

The Veteran claims benefits under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome.  Specifically, the Veteran claims that these disabilities are the result of a series of unnecessary surgeries performed by VA surgeons between 1999 and 2003.

Compensation benefits are awarded under 38 U.S.C.A. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Where an individual is awarded a judgment against the United States in a civil action brought pursuant to 28 U.S.C.A. § 1346(b) or enters into a settlement or compromise, then no benefits under 38 U.S.C.A. § 1151 shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this prohibition equals the total amount included in such judgment, settlement, or compromise.  38 U.S.C.A. § 1151(b)(1).  Additional law regarding the offset amount is specified at 38 U.S.C.A. § 1151(b)(2).

VA treatment records indicate that in November 1999 the Veteran was admitted to a VA hospital reporting acute abdominal pain.  He had a history of gastrointestinal problems for the prior year or two, accurately diagnosed as pancreatitis.  He was found to have a mass at the head of the pancreas.  In December 1999, after giving informed consent, he underwent a pancreatic duodenectomy with a pancreatic mass excised.  Discharge diagnosis described the procedure as a Whipple procedure, preliminarily diagnosed as carcinoid.  Since that surgery, the Veteran has reported chronic, daily right upper quadrant pain.  In February 2001, he underwent a revision of his pancreaticojejunostomy because of stenosis.  A second revision occurred in June 2001.  In December 2002, he was admitted with symptoms of dumping syndrome, described as constipation with lower abdominal cramping and passage of a hard stool followed by diarrhea.  In July 2003, the Veteran underwent an exploratory laparotomy with lysis of adhesions with the intention to perform a pancreaticojejunostomy, but the pancreas itself was not scarred enough to support the necessary sutures and the procedure was terminated.  In December 2004, a feeding jejunostomy tube was inserted for enteral nutrition.

In a September 2006 statement, the Veteran stated his claim that his disability was caused by unnecessary surgeries performed between December 1999 and about 2003.  He stated that his understanding is there could have been a simple procedure rather than surgery.  

The Veteran underwent a VA examination in September 2007.  He reported chronic abdominal pain, centered in the right upper quadrant subcostal region, at its worst radiating to his back.  He reported constant nausea without vomiting and 10 to 12 watery stools daily.  He reported severe epigastric pain almost immediately with every meal.  The Veteran contended that he had been told in December 1999 that a Whipple procedure might have been performed, but that pathology of the tumor would be awaited before such a decision was made.  He further contended that the Whipple procedure was unnecessary and performed before the results of the biopsy were received.  The Veteran believes that the unnecessary Whipple procedure has perpetuated his pancreatitis and caused the subsequent complications.  The examiner requested an opinion from a second examiner, a gastroenterologist.

The VA gastroenterology examiner issued an opinion in December 2007 based on the record, without performing an in-person examination.  The examiner opined that the Veteran's care overall had been appropriate.  This opinion was based on a detailed rationale.  Specifically, the Veteran's pain pattern probably indicated pancreatitis prior to the Whipple procedure.  An initial finding of pancreatic head mass always indicates the possibility of adenocarcinoma of the pancreas.  With all other studies being normal, standard practice in a surgical candidate is a Whipple procedure.  Although the Veteran's subsequent biopsy showed a carcinoid tumor and not adenocarcinoma, his malignancy has not reoccurred since.  The performed procedure is the standard way to remove a tumor and restore the patient back to health.  The examiner further noted that the staff surgeon for the Veteran's procedure was the program director for the Phoenix Integrated Surgical Residency Program and an internationally recognized surgeon in the area of hepatobiliary and pancreatic surgery.  The examiner concluded that the Veteran had one of the country's leading pancreas surgeons operating on him, performing a completely appropriate procedure to save life.  The examiner noted that the Veteran was frustrated by his symptom complex for which there is no easy answer and that in some ways likely predated his first surgery due to his pancreatitis, but concluded that any reasonable surgeon would have proceeded in the same fashion, and that the Veteran's care has been appropriate.  

In a July 2013 appellate brief, the Veteran's representative alleged that the surgeon who performed the Veteran's procedures had no medical license to practice in Arizona subsequent to July 1994.  The representative listed a number of mistakes attributed to the surgeon harming patients who are not the Veteran, and revived allegations that in the 1980s this particular surgeon had devised a two-tiered treatment system based on ability to pay.  The representative demanded to see the surgeon's application and credentialing record, as well as performance evaluations and reviews.  The representative referred to the surgeon as a "known lethal incompetent and a liar."  

Several exhibits to the July 2013 brief purport to support its allegations.  These include a January 1988 newspaper article detailing four malpractice suits against the surgeon when he practiced in Maryland.  The article noted that the surgeon let his Maryland license lapse while an investigation against him was pending.  A November 1990 article describes another malpractice settlement as well as docket reports for three Maryland malpractice claims settled between 1988 and 1990.  A print-out from the website of the Arizona Medical Board shows a licensed date of July 1992.  No renewal date or due to renew date is listed.  The representative infers that the surgeon never renewed his license; however, the lack of current renewal information also may be due to the fact that the surgeon retired in 2003.  Similarly, the representative describes how an online search indicates that the surgeon was never licensed to practice medicine in South Carolina.  The representative further alleges without further explanation that the surgeon's prior South Carolina employer lied by stating on its website that the surgeon was board certified with a special competency in pediatric surgery.  

In January 2014, the December 2007 VA gastroenterology examiner, after review of the Veteran's file, reiterated his opinion that there was no evidence of carelessness, neglect, lack of proper skill, error in judgment, or fault on the part of the attending VA personnel. 

As instructed in the Board's July 2014 remand, an attempt was made to obtain the licensing documents of the surgeon who performed the Veteran's December 1999 surgery.  The hospital attempted to locate these records but was unable to do so, as the surgeon no longer is employed there.  The Board finds the attempt to obtain these records reasonable and sufficient to comply with the Board's remand instructions.

Similarly, an attempt was made to provide the Veteran with a VA examination with an appropriate specialist.  The Veteran was initially scheduled for a September 2014 examination in Tucson, the nearest location with such a specialist, but he refused as it was two hours away and he lacked transportation.  In November 2014, the Veteran was contacted and he asked if a closer location was available.  Because there was no closer location, he indicated a willingness to accept transportation assistance from a veterans' organization and a new examination was scheduled in Tucson for January 2015.  The Veteran failed to report.

The Board finds that the evidence weighs against a finding that the Veteran's pancreatitis or dumping syndrome was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Specifically, the Board finds little merit in the attempts by the Veteran's representative to cast doubts on the licensure and capabilities of the Veteran's surgeon.  Incomplete internet printouts do not establish that the surgeon was unlicensed, just as prior settled complaints of medical malpractice do not establish that malpractice was committed in this instance.  Most importantly, the Veteran has not provided any medical evidence whatsoever to support his conclusory assertion that his surgery was unnecessary.  The VA examiner has provided a detailed opinion explaining that the care provided for the Veteran was appropriate.  The only evidence contradicting this opinion is the Veteran's statement that, as he understands it, a simple procedure would have sufficed instead of the Whipple procedure.  The Veteran has never elucidated what this simple procedure might be, nor has he explained his basis for asserting that the Whipple procedure was unnecessary.  Furthermore, there is no indication in the record that pancreatitis and dumping syndrome are not reasonably foreseeable outcomes of the Veteran's surgeries, particularly considering that he had been diagnosed with pancreatitis prior to the first surgery.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's pancreatitis or dumping syndrome was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Compensation under 38 U.S.C.A. § 1151 is therefore denied.

Acquired Psychiatric Disorder

The Veteran claims service connection for depression secondary to his pancreatitis and dumping syndrome.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any mental health conditions.  No mental health abnormality was noted at his September 1987 separation examination.

In a September 2006 statement, the Veteran stated that his depression was the result of his pancreatitis and dumping syndrome.

The Veteran underwent a VA examination in September 2007.  He reported that his symptoms had an onset around his December 1999 surgery, and that he had been in mental health treatment on and off since then.  After examination, the examiner diagnosed depressive disorder secondary to a general medical condition.  The examiner opined that depressive disorder was related to physical health condition based on onset date.

In a July 2013 appellate brief, the Veteran's representative claims that in-service mental health issues can be inferred from the Veteran's failure to receive a routine administrative promotion after two years.  Specifically, the representative notes that the Veteran should have been made an E-4 Specialist after two years of service, but never received this promotion.  The representative further stated that the Veteran suffered an in-service alcohol problem which may have been related to depression, and appears to have implied that the Veteran's depression thus prevented his promotion.  

As to service connection on a secondary basis, because the Board herein denies compensation under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome, the Veteran is not considered service connected for any disabilities.  Service connection on a basis secondary to these conditions is therefore not available to the Veteran.

As to direct service connection, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is related to service.  The only evidence on the record indicating any relationship between service and a mental health disability are the conclusory statements made by the Veteran's representative in the July 2013 appellate brief.  The Board finds these suppositions to be tenuous and without merit.  The Veteran's representative infers depression wholly from the Veteran's rank at discharge when compared to his time in service.  There are no indications in the Veteran's service treatment records of any mental health symptoms or treatment, and no such abnormalities were noted at his September 1987 separation examination.   There are no statements from the Veteran indicating that he suffered an in-service mental health disability or that his rank was in any way related to his mental health.  There are no statements from any medical experts linking the Veteran's current mental health conditions to his service.  Rather, all of the evidence outside of the July 2013 brief, including the Veteran's statements and the opinion of the VA examiner, clearly indicates that the Veteran's disability is caused by his pancreatitis and dumping syndrome.  The Board finds this evidence more probative than the representative's statement in the July 2013 brief. 

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is related to service or a service-connected disability, and service connection must therefore be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome is denied.

Service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to pancreatitis and dumping syndrome, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


